 In, the Matter of CONSOLIDATED AIRCRAFT CORPORATION (MODIFICATIONCENTER-TUCSON, DIVISIONandINTERNATIONAL ASSOCIATION OFMACHINISTS LODGE.1125, TUCsoN DIvIsioN, A. F. L.Case No. R-4600.-Decided December 30, 1942Jurisdiction:aircraft manufacturing industry.Investigation and Certification of Representatives:existence of 'question': re-fusal to accord recognition without Board certification ; election directed in anexpanding plant although a full complement of employees had not been reached ;election necessary'Unit Appropriatefor CollectiveBargaining:allproduction and maintenanceemployees, with specified inclusions and exclusions.Mr. Harris G. Nelson,of San Diego, Calif., for the Company.Mr. Walter Owen,.of Phoenix, Ariz.,,Mr. W. D. Lewis,of Tucson,Ariz, andMr. N. R. Pyeatt,of San Diego, Calif., for the Union.Mr. Leon Novak,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE.-CASEUpon petition duly filed by International Association of Machinists,Lodge 1125, Tucson Division, A. F. L.,1 herein called the Union, alleg-ing that a question affecting, commerce had arisen concerning therepresentation of employees of Consolidated Aircraft Corporation,San Diego, California, herein called' the Company, the National LaborRelations Board, provided for an appropriate hearing upon due noticebefore Robert C. Moore, Trial Examiner. , Said hearing was held atSan Diego, California, on November 25,'1942.The Company and theUnion appeared, participated, and were afforded full opportunity tobe heard, to examine and cross-examine witnesses and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :'Incorrectly designated in the petition and other formal papers as "International Asso-ciation of Machinists,A. F L " and corrected by stipulation at the hearing46 N. LR B, No 62.493 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYConsolidated Aircraft Corporation is' a Delaware corporation withplants located at San Diego, California, and Tucson, Arizona.We,are concerned with its plant at Tucson, Arizona, known as the TucsonDivision, which is maintained for the purpose of making modificationson completed aircraft.The Company is engaged in the design, inanu-facture, development and sale of aircraft, -aircraft parts and acces-sories.During its fiscal year ending November 30, 1941, the Companypurchased raw materials valued in excess of $5,000,000, over 50 percentof which was shipped to it from outside. California. - During'the sameperiod, the Company'sold finished'products valued at $95,000,000, sub-stantially all of which was shipped to points outside California.H. THE ORGANIZATION INVOLVEDInternational Association of Machinists, Lodge 1125, Tucson Di-vision, is a labor organization affiliated with the American Federation,ofLabor, admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as exclusive repre-sentative of the Company's employees until such time as the Union iscertified by the Board.A statement of a Field Examiner, introduced into evidence at thehearing, ahd further testimony taken at the hearing 'indicate thatthe Union represents a substantial number of employees in the unithereinafter found to be appropriate.2We. find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaning^of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT'The Union seeks an appropriate unit consisting of all productionand maintenance employees at the Tucson Division, whether employedon an hourly or salaried basis of pay, excluding supervisory employeeswho have the right to hire and discharge'and the guards and watch-men.The Company wishes to exclude all salaried employees.2The Field Examiner reported that the Union presented 454 application cards-bearingapparently genuine signatures,that 349 of these cards bore the names of persons appearingon the Company's pay roll of October 7, 1942At the hearing the Union presented an addi-tional 349 application cards, bearing apparently genuine signatures.35 of which bore namesappearing on the Company's pay roll of October 7, 1942, which listed approximately' 534employees in the unit hereinafter found to be appropriateOne hundied and seventy-sixof the cards submitted at the hearing were dated in October and November 1942 ; 172were undated. CONSOLIDATED AIRCRAFT CORPORATION495Not all of'the salaried employees are employed in a supervisorycapacity.The purchase and inspection departments clearly includesalaried employees who are not employed in a supervisory capacity.Among them are employees engaged in the purchase of materials,stockroom employees,receiving and shipping clerks, and salaried in-spectors in the production shop who inspect work in progress andmake suggestions to the workers.Under the circumstances we shallinclude these salaried employees in the appropriate unit.The shop and field departments include foremen and assistant fore-men=who'are employed in a supervisory capacity having the'authorityto recommend discharge in appropriate cases.Since the parties arein agreement that these employees should be excluded from the appro-priate unit, we shall exclude them.We shall also exclude all othersalaried personnel'of the Company except such persons as perform the-same duties as hourly paid production and maintenance employees.'We find that all production and maintenance employees of theCompany, whether hourly or salary rated,including salaried em-ployees performing the same type of work ashourly,paid employees,salaried inspectors,stockroom employees,receiving and shippingclerks, but excluding other salaried employees,foremen, assistantforemen, guards,watchmen,and supervisory employees with 'the rightto discharge,constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of the Act.V. THE DETERMINATION OF REPRESENTATIVES.Actual production at the Tucson Division did not begin until June1942, and since that time has expanded rapidly.The number ofproduction and maintenance employees in the plant increased from250 on July 23, 1942, to 1660 on November 20, 1942.According toan estimate of a representative of the United States Army Air Corps,it is anticipated that a peak of about 4500 production and maintenanceemployees will not be reached until May,or July 1943.The -Company contends that no election should be directed at thisa large number of workers who are expected to be employed wouldhave no voice in the choice of their representative. It now,appearsthat the plant is in actual production and that there are in additiona substantial number of employees presently on the pay,roll compris-ing numerous categories of employees which the Company will main-tain 'at the Tucson Division.We do not believe that the large numberof employees now working should be deprived of their right at thepresent time to bargain collectively with the Company as providedin the Act.'We shall accordingly'proceed with an immediate deter-mination of representatives.' ' ' '-- 496DECISIONS 'OF' NATLO'NAL LABOR RELATION'S BOARDSince the plant expansion of the Tucson, Division may 'almost triplethe number of production and maintenance employees at that plantin a comparatively short time, we shall not, in the event a collectivebargaining representative is certified as a result- of this proceeding,adhere to our usual rule of refusing to-entertain a petition for in-*e have issued a certification.We shall instead entertain a newpetition for an investigation and certification 'of representatives atany time following. issuance of any certification in' this proceeding,'provided we are satisfied, under all the circumstances then shown(including proof that there has been a substantial increase in thenumber of employees at the Tucson Division and that the petitioner'represents a substantial number of employees), that a,question con-cerning representation affecting commerce has arisen.3The employment record of the Company discloses that at the,pres-ent rate of expansion approximately one-half of the contemplatedmaximumnumber of employees will be reached in about the first weekof January 1913.We shall direct that the employees eligible to votein the election shall be those in, the appropriate unit who shall beemployed during the first pay-roll period exclusively in January.,1943,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in 'the National Labor .Relations Board by Section 9 (c) of the National. Labor RelationsAct and pursuant to Article III, Section 9; of NationalLLabor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTEDthat, as part of the investigation to ascertain represen-tatives for the purposes of collective bargaining with ConsolidatedAircraft Corporation, San Diego, California, an election by secretballot shall be conducted as early as possible but not later than thirty(30) days from the date of this Direction; under the direction andsupervision of the Regional Director for the Twenty-first Region,acting in this matter as agent for the National Labor Relations Boardand subject to Article III, Section '10, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who are employed during the first pay-roll period exclusivelyin January 1943, including employees who did not work during saidpay-roll period because they were ill ' or. on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding-SeeMatter of Westinghouse Electric & Manufacturing CompanyandInternationglAssornat,on of Machinists,Local 804, (A. F. of L.),38 N. L. R. B. 404.J CONSOLIDATED AIRCRAFT CORPORATION497any who have since quit or been discharged for cause,to determinewhether or not they desire to be represented by International Asso-ciation of Machinists,Lodge 1125, Tucson Division,affiliatedwiththe American Federation of Labor, for the purposes of collectivebargaining.504086-43-vol. 46--32